Citation Nr: 1454088	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA) including right side hemiparesis and intercranial hemorrhage including as secondary to service-connected coronary artery disease or diabetes mellitus. 

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease with residuals of a coronary artery bypass graft prior to October 23, 2009.  

3.  Entitlement to a rating in excess of 40 percent for diabetes mellitus.  

4.  Entitlement to a compensable rating for condyloma acuminata. 

5.  Entitlement to an effective date earlier than September 22, 2009 for service connection for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an effective date earlier than September 22, 2009 for service connection for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to special monthly compensation based on housebound status prior to May 24, 2010. 

8.  Entitlement to special monthly compensation based on the need for aid and attendance.

9.  Entitlement to a total rating based on individual unemployability (TDIU).  

10.  Entitlement to Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35 prior to October 7, 2011.


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In April 2004, denied a rating in excess of 10 percent for hypertensive and coronary artery disease (cardiovascular disease).  The Veteran expressed timely disagreement, and in December 2004, the RO granted a rating of 60 percent, effective August 27, 2004.  The RO did not issue a statement of the case for many years.  In February 2010, the RO continued the 60 percent rating, and in October 2011, the RO granted a 100 percent rating for cardiovascular disease, effective May 24, 2010.  Finally, in January 2013, the RO granted a 60 percent rating, effective September 1, 2003 and a 100 percent rating, effective October 23, 2009.  

In April 2004, the RO proposed to reduce the rating for diabetes mellitus from 40 to 10 percent.  The Veteran expressed timely disagreement but in October 2004, the RO executed the reduction in rating for diabetes to 10 percent, effective December 2004.  The RO did not issue a statement of the case for many years, but in December 2008, the RO granted a rating of 20 percent, effective January 24, 2008.  In October 2011, the RO granted a 40 percent rating, effective May 24, 2010.  The Veteran expressed timely disagreement, and in January 2013, the RO granted a 20 percent rating, effective June 30, 2005, and continued the 40 percent rating, effective from May 24, 2010.  

In June 2009, the RO denied service connection for residuals of a CVA including right side hemiparesis and intercranial hemorrhage including as secondary to service-connected coronary artery disease or diabetes mellitus. 

In February 2010, the RO granted service connection for peripheral neuropathy of the right and left lower extremities and assigned effective dates of September 22, 2009.  

In October 2011, the RO granted special monthly compensation based on housebound status, effective May 24, 2010, and Dependent's Educational Assistance under Chapter 35, effective October 7, 2011, but denied special monthly compensation for aid and attendance and a compensable rating for condyloma acuminata.  

In a May 2011 substantive appeal, the Veteran requested a Board hearing.  He withdrew the request in writing in May 2012.    

The Virtual VA paperless claims processing system contains additional VA records that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket by a Board Deputy Vice Chairman in October 2014 pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's traumatic brain injury and subsequent right side hemiparesis occurred many years after service and was not caused or aggravated by any aspect of service or by service connected coronary artery disease or diabetes mellitus. 

2.  The Veteran did not sustain a cerebrovascular accident in 2008. 

3.  During the period covered by this appeal prior to October 23, 2009, the Veteran's coronary artery disease manifested by adequate left ventricular function without respiratory distress, chest pain, palpitations, decreased heart rate, or episodes of congestive heart failure. 

4.  During the period covered by this appeal prior to October 7, 2011, the Veteran's diabetes mellitus was controlled by restricted diet and the use of insulin or oral hypoglycemic medications or both but without episodes of ketoacidosis or hypoglycemic episodes requiring hospitalization or twice monthly visits to a diabetic care provider.  

5.  Starting October 7, 2011, the Veteran's diabetes mellitus additionally required regulation of activities in the form of restrictions on exercising.  

6.  The Veteran did not have an outbreak of condyloma acuminata during the period covered by this appeal. 

7.  The Veteran's bilateral peripheral neuropathy as a complication of diabetes mellitus did not manifest prior to September 22, 2009.  

8.  The Veteran was awarded a 100 percent disability rating for service connected coronary artery disease, effective October 23, 2009, but the combined ratings for additional service connected disabilities did not meet or exceed 60 percent prior to May 24, 2010.  

9.  The Veteran's combined service-connected disabilities required the factual need for the aid and attendance of another person, effective October 23, 2009. 

10.  Prior to the assignment of a 100 percent schedular rating for coronary artery disease, effective October 23, 2009, and a 40 percent rating for diabetes mellitus, effective May 24, 2010, the Veteran's service connected disabilities did not meet the requirements for a TDIU nor did they preclude all forms of substantially gainful employment. 

11.  The Veteran was awarded a permanent and total rating for a service connected disability for the purposes of Dependents' Educational Assistance effective October 23, 2009.    
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cerebrovascular accident (CVA) including right side hemiparesis and intercranial hemorrhage on a direct and secondary basis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The criteria for a rating in excess of 60 percent for coronary artery disease with residuals of a coronary artery bypass graft prior to October 23, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2014). 

3.  The criteria for a rating in excess of 40 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014). 

4.  The criteria for a compensable rating for condyloma acuminata are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7819 (2014). 

5.  The criteria for an effective date earlier than September 22, 2009 for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014). 

6.   The criteria for an effective date earlier than September 22, 2009 for service connection for peripheral neuropathy of the left lower extremity are not met.    38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014). 

7.  The criteria for special monthly compensation based on housebound status prior to May 24, 2010 are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2014). 

8.  The criteria for special monthly compensation based on the need for aid and attendance, effective October 23, 2009 are met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2014). 

9.  The criteria for a total rating based on individual unemployability on a schedular basis and for referral for consideration on an extra-schedular basis prior to the award of a 100 percent schedular rating effective on October 23, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  

10.  The criteria for entitlement to Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35 prior effective October 23, 2009 are met.  
38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Regarding the claim for service connection for a CVA and right sided hemiparesis, the RO provided notices in March and May 2009 and in October 2011 that met the requirements.  The notices provided all the criteria to establish service connection on a direct and secondary basis and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

Regarding the increased rating claims including those claims seeking an earlier effective date for an increased rating, a TDIU, and special monthly compensation, the RO provided notices in January and October 2008, October 2009, and October 2010 that met the requirements, providing the criteria for establishing a higher schedular ratings, TDIU, and special monthly compensation.  

Regarding the claims for an earlier effective date for service-connection for bilateral peripheral neuropathy of the lower extremities, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

Notice is not required for the claim for Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35 prior to October 7, 2011 because the disposition is a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment, post-service VA treatment, and identified private treatment records have been obtained and associated with the claims file.  The Veteran reported to his clinicians that he was receiving Social Security Administration disability benefits.  The RO requested medical records associated with the SSA adjudication, but SSA responded in November 2008 that no records were available because the claimant did not file for benefits or because no medical records were obtained.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations in May and June 2003; February 2004; November 2008; October, November, and December 2009; and September and October 2011.  The results have been included in the claims file.  The examinations and opinions involved summary of the history from a review of the record and from reports by the Veteran, and contained thorough clinical examinations addressing all the disorders and disabilities on appeal in compliance with regulations and protocols.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran served as a U.S. Army ammunition storage specialist with duties in the Republic of Vietnam from September 1968 to July 1969.  He reported in many written statements that he is wheelchair-bound, confined to his home, and in need of the aid and attendance of another person because of all his service-connected disabilities.  He contended that he experienced a CVA with right sided hemiparesis caused or aggravated by cardiovascular disease and diabetes mellitus.  He further contended that his service connected disabilities are more severe than are contemplated by the current ratings or warrant higher ratings at earlier dates.    

Service Connection for residuals of a cerebrovascular accident (CVA) including right side hemiparesis and intercranial hemorrhage including as secondary to service-connected coronary artery disease or diabetes mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for brain hemorrhage and organic diseases of the nervous system.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment of brain hemorrhages or central nervous system deficits or paralysis.  

In November 1980, the Veteran was assaulted and sustained a traumatic head injury causing unconsciousness for 10 days and right sided paralysis.  He underwent a left craniotomy at a private hospital in Philadelphia.  The surgical wound became infected, and he was subsequently treated at a VA hospital in New York from December 1980 through June 1981.  In December 1981, an RO found that the Veteran was permanently and totally disabled and granted entitlement to a nonservice-connected pension with special monthly pension for aid and attendance.  In May 1984, a VA physician evaluated the Veteran's right side paralysis and noted that the Veteran was able to ambulate with the use of a right leg brace and crutch.  The Veteran reported his desire to continue a functional recovery, but the physician noted that the recovery would not likely be sufficient to permit a return to his occupation as a truck driver and that retraining in another occupation would be necessary.  

In November 1996, a VA physician noted that the Veteran had been diagnosed with non-insulin dependent diabetes one year earlier.  In May and June 2003, the Veteran underwent VA examinations for diabetes and cardiovascular disease.  He reported that he had been diagnosed with diabetes 12 years earlier, that he had sustained myocardial infarctions in 1998 and 2002, and that he underwent multiple coronary artery bypass grafts in 2003.  The examining physician in June 2003 noted that the history of a traumatic brain injury and that the right hemiplegia were not related to diabetes.  In August 2003, the Veteran fractured his right tibia in a fall.

In February 2004, a VA examiner noted the Veteran's reports of being wheelchair bound at home most of the time and able to walk only a few feet inside the home with the use of a crutch.  He was able to leave his home with assistance only for medical appointments.  The examiner noted the history of diabetes and cardiovascular disease but made no comments regarding any secondary relationships.  In September and October 2004, the Veteran underwent additional examinations for diabetes and cardiovascular disease.  The cardiovascular system examiner noted that the right sided hemiplegia was a sequellae to the traumatic brain injury.  Neither examiner noted any relationship between the paralysis and diabetes or cardiovascular disease.  In October 2004 a private physician noted that the paralysis was a residual of a CVA in 1980.

In August 2008, the Veteran was hospitalized at a VA facility for symptoms of a suspected CVA.  However, a computed tomography scan of the heart was negative for infarcts or hemorrhage.  A magnetic resonance image of the brain was also negative with no new neurologic deficits.  

In November 2009, a VA physician noted a review of the claims file and accurately summarized the history of the traumatic head injury and treatment in 1980 with residuals of episodes of seizures that resolved 22 years earlier and with persistent right side weakness and numbness and slurred speech.  The physician also summarized the results of the imaging studies obtained during the hospitalization in 2008.  The Veteran required assistive devices for walking including the use of a wheelchair for most mobility.  There were no sensory, cognitive, memory, breathing, bowel, or bladder deficits associated with the right side upper and lower extremity paralysis.  The physician found that the Veteran could handle his personal affairs but was moderately to severely limited in all daily activities.  The physician found that the residuals of the traumatic brain injury were unrelated to diabetes. 

In September 2011, another VA physician noted that the claims file was not available but that he reviewed the electronic VA records and noted the history of the traumatic brain injury and cardiovascular disease with the bypass grafts.  He also noted that the occurrence of another CVA in 2008 was ruled out by attending physicians using imaging studies.  On examination, the physician noted that the Veteran was barely able to stand unassisted and was wheelchair bound.  The Veteran speech was understandable half or more of the time.  The physician noted decreased nerve and reflex responses of the right upper and lower extremities and assessed the same moderate to severe limitations in daily activities as were assessed in 2009.  The physician found that the Veteran did not experience a CVA in 2008 and that the residuals of the traumatic brain injury sustained in 1980 were not caused by coronary artery disease or the bypass grafts.  

The Board finds that service connection for residuals of a cerebrovascular accident (CVA) including right side hemiparesis and intercranial hemorrhage is not warranted on either a direct or secondary basis.  The Board acknowledges the Veteran's sincerely held belief that he sustained a CVA in 2008 and that the residual right side paralysis was caused or aggravated by service-connected diabetes or cardiovascular disease.  However, the causes of brain hemorrhage and damage and subsequent extremity paralysis are complex matters requiring medical training and experience that the Veteran does not possess.  Moreover, from a lay perspective, the Veteran sustained a severe brain injury in an assault in 1980, many years after active service, with immediate residual right side paralysis that has remained relatively constant since that time.  The onset of both diabetes and heart disease occurred many years after the injury, and the weight of competent evidence is that the Veteran did not sustain another CVA in 2008.  

The Board places greatest probative weight on the observations of numerous physicians throughout the history of the recovery from 1980 the traumatic injury who noted that the right extremity paralysis and slurred speech were caused exclusively by the brain trauma.  There are no competent opinions to the contrary.  Although none of the examiners used the term "aggravate" to rule out any contribution from diabetes or cardiovascular disease, all used terms such as "not related" when assessing the impact of the service-connected diseases.  Moreover, the symptoms of extremity paralysis and slurred speech were uniquely associated with the traumatic injury.  As noted further below, assessments of diabetes and cardiovascular disease include symptoms other than extremity paralysis.  The Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy secondary to diabetes, but the associated symptoms were sensory deficits.  The Veteran was already wheelchair bound and had difficulty standing prior to the onset of diabetes, and the associated peripheral neuropathy did not impose an additional degree of paralysis.    

The weight of the competent and credible evidence demonstrates that the Veteran's residuals of a cerebrovascular accident (CVA) including right side hemiparesis and intercranial hemorrhage first manifested following a traumatic brain injury many years after service and are not related to any aspect of his active service or are caused or aggravated by service-connected diabetes mellitus or cardiovascular disease.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

A particular piece of evidence may demonstrate that a veteran suffered from the symptoms of a disability or rating level earlier than the date of an examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)). 
A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  

Regarding consideration of extra-schedular ratings, in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Coronary Artery Disease

Coronary artery disease warrants a 60 percent rating when there has been more than one acute episode of congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is evidence of chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of less than 30.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The same ratings are for application for residuals of a myocardial infarction except that a 100 percent rating is warranted for three months following the event as documented by laboratory tests.  38 C.F.R. § 3.104, Diagnostic Code 7006.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2.  METs testing is also not required when the left ventricular ejection fraction has been measured and is less than 50 percent, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.104 (b).  

The Veteran experienced myocardial infarctions in 1998 and 2002.  The RO received the Veteran's claim for service connection for coronary artery disease in August 2002.  He underwent multiple coronary artery bypass grafts in 2003.  In June 2003, the RO granted service connection for hypertensive and atherosclerotic heart disease post bypass grafts, secondary to service-connected diabetes mellitus effective August 30, 2001, and assigned an initial rating of 10 percent, a 100 percent rating effective from May 8, 2003, and a 10 percent rating from September 1, 2003.  The Veteran expressed timely disagreement with the assigned ratings and after consideration of additional evidence, in December 2004, the RO assigned an increased rating of 60 percent, effective August 27, 2004.  The RO did not issue a timely statement of the case.  After recognition of the error, the RO issued a statement of the case in January 2013 that addressed the initial and staged ratings prior to August 27, 2004 and provided the Veteran an opportunity to perfect an appeal.  No timely response was received.  Therefore, the Board finds that the rating decision of December 2004 is final.  

On September 24, 2009, the RO received the Veteran's claim for an increased rating for coronary artery disease.  The RO denied a higher rating in February 2010.  On May 24, 2010, the RO received the Veteran's claim for a total rating and interpreted the claim as a continuation of his claim for a rating in excess of the currently assigned 60 percent for coronary artery disease.  In February 2010, the RO continued the 60 percent rating, and in October 2011, the RO granted a 100 percent rating for cardiovascular disease, effective May 24, 2010.  The Veteran expressed timely disagreement in November 2011.  The RO issued a statement of the case in August 2012, and the Veteran perfected an appeal in September 2012.  Finally, in January 2013, the RO granted a 60 percent rating, effective September 1, 2003 and a 100 percent rating, effective October 23, 2009, the date of a VA examination.  

The effective date for an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it is the date of the claim.  38 C.F.R. § 3.400 (o) (2).  As the date of the earliest claim was September 24, 2009, the period covered by this appeal for a rating in excess of 60 percent for coronary artery disease begins on September 24, 2008.  

In June 2004, a VA radio-diagnostic test showed an ejection fraction of 64 percent for both ventricles that was evaluated as "adequate."  VA outpatient treatment records dated from 2007 through 2011 showed that the Veteran was in a deconditioned state because of his immobility from right side paralysis.  He denied respiratory distress or decreased heart rate and was prescribed statin medications.   In August 2008, the Veteran was hospitalized at a VA facility for a suspected cerebrovascular event.  The attending physician noted that the Veteran was "well" for acute ischemic heart changes.  An echo cardiogram showed adequate left ventricular systolic function.  In his September 2009 and May 2010 claims, the Veteran reported that he was too disabled to work and required home care.  

On October 23, 2009, the Veteran underwent a VA examination for several disabilities including coronary artery disease.  A VA physician noted a review of the claims file and the Veteran's report that the symptoms of his heart disorder had been stable since his last VA examination in September 2004.  He denied chest pain, shortness of breath, palpitations, dyspnea on exertion, or orthonea.  On clinical examination, the physician noted normal heart sounds and rhythm.  A series of electrodiagnostic tests showed sinus bradycardia with first degree AV block.  A myocardial perfusion test obtained in early November showed an approximate ejection fraction of 35 percent.  An evaluator noted the presence of a complete fixed perfusion impairment associated with mild reversible ischemia.  The physician diagnosed congestive heart failure in addition to coronary artery disease.  The physician noted that the disability prevented activities such as chores, sports, shopping, and recreation but did not impair daily personal activities such as bathing, dressing, and toileting.  The physician noted that the heart disorder alone would not render the Veteran unemployable.  

In October 2011, the Veteran underwent a comprehensive examination that included an assessment of the heart disability.  A VA physician noted a review of the claims file including the results of the October 2009 examination.  The Veteran again reported stable cardiovascular symptoms and denied angina and dyspnea on exertion.  The physician referred to the 2009 cardiovascular testing and estimated the Veteran's metabolic performance during that test as one to two METS.  The physician noted the same assessments of the ability to perform daily activities and employability.   

The Board finds that a rating in excess of 60 percent for coronary artery disease and residuals of bypass grafts prior to the award of a 100 percent rating, effective October 23, 2009, is not warranted.  The Board finds that the Veteran's lay evidence of stable symptoms no chest pain, shortness of breath, dyspnea, or palpitations are competent and credible as they are observable by a lay person and were consistently reported to and accepted by outpatient clinicians and VA examiners throughout the appeal period.  The Board also accepts the Veteran's report that he is home bound and uses a wheelchair for mobility but recognizes that the Veteran's significant mobility and functional limitations are the result of both service-connected and non-service connected disorders especially the right-side paralysis.  

The Board considered the lay evidence of stability of certain symptoms but also considered that an assessment of left ventricular function was "adequate" in 2008 but not objectively measured as 35 percent with METs estimated as one to two and a diagnosis of congestive heart failure prior to the examination and testing in October and November 2009.  In this case, the rating criteria require the application of measured or estimated test results and a factually ascertainable increase in the level of cardiovascular disability was not shown prior to the testing on October 23, 2009.  Therefore, as the preponderance of the evidence is against a schedular rating in excess of 60 percent prior to this date, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding an extra-schedular rating prior to October 23, 2009, the Board finds that the rating criteria contemplates the level of cardiovascular function using specific test results with a higher 100 percent rating available for more severe levels of dysfunction.  The criteria do not mention the qualitative symptoms such as chest pain and shortness of breath, but the Veteran denied these symptoms throughout the period of the appeal.  The testing does measure cardiovascular function that addresses the Veteran's ability to perform daily activities.  The limits on sports, chores, shopping, and recreation but not daily activities such as dressing, bathing, and toileting are adequately contemplated by the 60 percent rating prior to October 23, 2009.  Moreover, even if the criteria did not recognize all limitations, the Veteran's cardiovascular disability picture is not exceptional or unique with no hospitalizations during the period of the appeal.  Although examiners noted marked limitations in employment, the examiners all assessed the occupational limitations as the result of right side paralysis.  A claim for a TDIU based on all service-connected disabilities is addressed another section of the decision below. 

Diabetes Mellitus

Diabetes mellitus warrants a 20 percent rating if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Service personnel records showed that the Veteran served in the Republic of Vietnam in 1968-69 and is presumed to have been exposed to designated herbicide agents.  In May 2003, a VA examiner noted the Veteran's report of a diagnosis of diabetes mellitus twelve years earlier.  After two years of treatment with oral medication, the Veteran was hospitalized for a hypoglycemic event and since that time was prescribed insulin, oral medication, and restricted diet, and visited his diabetic care provider every one to two months.  In June 2003, the RO granted service connection and a 40 percent rating for diabetes mellitus, effective the date of claim in August 2001.  The Veteran expressed timely disagreement with the initial rating in November 2003.  

In February 2004, a VA examiner determined that the use of insulin had been discontinued at some time in the past because of side effects.  In April 2004, the RO proposed to reduce the rating for diabetes mellitus from 40 to 10 percent.  The Veteran expressed timely disagreement, but in October 2004, the RO executed the reduction in rating for diabetes to 10 percent, effective December 1, 2004, and the Veteran expressed timely disagreement the same month.  The RO did not issue a statement of the case for many years.  In January 2013 the RO issued a statement of the case relevant to the October 2004 decision and found that a rating in excess of 10 percent was not warranted between December 1, 2004 and January 24 2008.  The Veteran was provided an opportunity to perfect a substantive appeal but did not do so.   Therefore, the Board finds that the October 2004 rating decision is final.     

The RO received the Veteran's claim for an increased rating for diabetes on January 24, 2008, and in December 2008, the RO granted a rating of 20 percent, effective the date of claim.  In September 2009, the Veteran submitted a notice of disagreement with an unrelated decision but reported an increase in severity of his service-connected disabilities which the RO interpreted as a new claim for an increased rating for diabetes.  In February 2010, the RO continued a 20 percent rating.  The Veteran did not clearly express disagreement, but on May 24, 2010, the Veteran again submitted a claim for a total rating which the RO interpreted as another new claim for a rating in excess of 20 percent for diabetes.  In October 2011, the RO granted a 40 percent rating, effective May 24, 2010.  The RO issued a statement of the case in August 2012.  In January 2013, the RO granted a 20 percent rating, effective June 30, 2005, and continued the 40 percent rating, effective from May 24, 2010. 
 
The Board finds that the Veteran's submissions in September 2009 and May 2010, though not clearly addressing a rating for diabetes, did meet the criteria for a notice of disagreement with the December 2008 rating decision because he noted that the severity of all his service connected disabilities had increased and warranted a higher rating.  The Board will resolve all doubt in favor of the Veteran and consider the appeal period to start in January 2007, one year prior to the January 2008 date of claim for an increased rating.  

In July 2007, the Veteran was admitted to a VA rehabilitation facility for treatment of general decompensation.  Attending physicians noted the Veteran's reports of some episodes of hypoglycemia, discontinued oral medication, and prescribed insulin during the course of treatment.  It is not clear from the discharge summary whether the inpatient medicine treatment regimen was continued after hospitalization, but the physicians did advise regulation of diet and activities "as tolerated."  Records of the Veteran's hospitalization for suspected CVA in August 2008 note the use of oral medication but not insulin.

In November 2008, a VA physician performed an examination specifically for diabetes.  The Veteran reported experiencing hypoglycemic reactions on a daily basis when exercising but that he had not been hospitalized since July 2007.  The Veteran continued to use oral medications, insulin, and restricted diet and visited his care provider every three months.  There were no vision, bladder, kidney, or neurologic complications associated with diabetes.  

In October 2009, a VA physician noted the Veteran's reports that an adjustment in oral medication provided relief from hypoglycemic reactions on exercise with food ingestion.  There was no mention of the use of insulin, diet, or activity restrictions because of diabetes.  The Veteran did report a loss of sensation in his feet. Electrodiagnostic testing in November 2009 confirmed diabetic peripheral neuropathy in the bilateral lower extremities.  In February 2010, the RO granted service connection for bilateral peripheral neuropathy and assigned 20 percent ratings for each lower extremity, effective September 22, 2009.  

VA primary care records from April 9, 2009 to October 13, 2011 show continued prescriptions for oral medical and insulin, and instructions to adhere to a restricted diet.  Clinicians noted that the disease was under control and did not refer the Veteran to a specialized diabetes clinic. 

On October 7, 2011, a VA physician noted a review of the claims file and the Veteran's report that his oral medication was discontinued and that he controlled diabetes with diet only.  However, the physician also noted that the Veteran continued to experience hypoglycemic episodes when exercising which warranted a restriction of activities, notwithstanding the need for a wheelchair because of his right side paralysis.  

The Board finds that ratings in excess of 20 percent prior to May 24, 2010 and in excess of 40 percent from May 24, 2010 are not warranted.  Although clinical and examination records that include the Veteran's lay statements and physicians' evaluations are often inconsistent and incomplete, the Board finds sufficient evidence to show that the Veteran's diabetes was controlled with a combination of restricted diet and the use of either oral medication or insulin or both throughout the period of the appeal.  Further, although the Veteran reported many hypoglycemic episodes, there were no episodes of ketoacidosis and none required hospitalization or twice per month specialized diabetes care.  The dispositive issue is whether the Veteran's activities and particularly the exercises that precipitated the hypoglycemic episodes were restricted by his medical care providers.  Prior to the October 7, 2011 examination, clinicians and examiners noted that the episodes could be controlled by adjustments in medication or consuming food.  There were no instructions to restrict the activity but rather to control the response.  Therefore, a 20 percent rating but not higher prior to this date is warranted.  

Not until the October 2011 examination did a physician indicate that the exercising should be restricted as a means of control of diabetes.  Notably, at the same time the physician also noted that the Veteran ceased using all medication.  The Board finds that his notation even if reported by the Veteran is not credible as contemporary outpatient records clearly showed active prescriptions for both oral medication and insulin.  Other than the separately service-connected peripheral neuropathy, there is no credible lay or medical evidence of any other diabetic complications.   Therefore, the Board finds that a 40 percent rating is not warranted earlier than October 2011 and will not disturb the RO's award of the higher rating, effective the May 24, 2010 date of a claim for a higher rating.  A 40 percent effective earlier than May 24, 2010 is not warranted as there was no restriction of activity prior to this date.  

Regarding consideration of an extra-schedular rating, the rating criteria for diabetes mellitus adequately contemplates all the Veteran's symptoms with higher ratings available for more frequent and aggressive methods of treatment including hospitalization for exacerbated episodes not present during the period of the appeal.  Separate service connection is available for complications other than peripheral neuropathy but is not shown in this case.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Condyloma Acuminata

Service treatment records showed that the Veteran received treatment for superficial areas of erthymatous inflammatory lesions on the penis in April and May 1969 during his service in Vietnam.  A fine rash was noted observed during an undated discharge physical examination.  In March 1970, a VA examiner noted multiple growths on the penis in the prior six months.  The examiner diagnosed condyloma acuminata and prescribed a surface ointment.  There was no follow up care.  

In July 1970, the RO granted service connection for condyloma acuminata and assigned a noncompensable rating under 38 C.F.R. § 4.116, Diagnostic Code 7529 (1970) for benign new growths of the genitourinary system that did not interfere with urinary function.  In later rating decision disability summaries, the RO referenced 38 C.F.R. § 4.118, Diagnostic Code 7819 (2014) also applicable to benign neoplasms which specifies ratings in accordance with Diagnostic Codes 7801-05 for scars or for impairment of function.  

Condyloma acuminata is an infection caused by the human papilloma virus manifesting as a central core of connective tissue usually occurring on the mucous membrane or skin of the external genitals with lesions usually few in number but may aggregate to cauliflower like masses, also called venereal warts.  Dorland's Illustrated Medical Dictionary, 406 (30th Ed. 2003).  

In November 1996, a VA examiner noted skin rashes on many areas of the body including the hands, forearms, buttocks, trunk, scalp, and legs.  The examiner diagnosed psoriasis.  This report and all subsequent VA outpatient clinical reports and VA examinations including an October 2011 skin examination are silent for any skin lesions on the penis or any rash meeting the description of condyloma acuminate.  

The Board finds that a schedular compensable or extra-schedular rating for condyloma acuminata is not warranted at any time during the period of this appeal because there is no credible lay or medical record of this disease since it was observed and treated in March 1970.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Service Connection

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

As noted above, the RO received the Veteran's claim for an increased rating for diabetes mellitus on January 24, 2008.  The Veteran later submitted another claim for an increased rating for diabetes on September 22, 2009, but this was submitted within the one year period for disagreement with the December 2008 decision that continued a 20 percent rating.  Also as noted above, compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Therefore, the Board finds that the date of claim associated with an increased rating for diabetes and for any complications is January 24, 2008. 

In a November 2008 VA diabetes examination, a physician noted right side hemiparesis arising from a traumatic brain injury in 1980 but no neurologic complications of diabetes.  

In an October 23, 2009 VA diabetes examination, a physician noted coldness in the Veteran's bilateral lower extremities and ordered vascular and nerve system testing.  Electrodiagnostic testing in early November 2009 showed evidence of severe mixed motor sensory peripheral neuropathy of both lower extremities.  In February 2010, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, effective September 22, 2009.    

Notwithstanding the Board's finding that the date of claim for complications of diabetes is in January 2008, the Board finds that an effective date earlier than September 22, 2009 for bilateral peripheral neuropathy is not warranted because the symptoms of a loss of sensation in the lower legs did not arise until the November 2009 examination when the diagnosis was confirmed by testing.  Therefore, the date entitlement arose was not earlier than October 23, 2009 and at any event not earlier than the currently assigned date of September 22, 2009.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

Special monthly compensation (SMC) is warranted if, as a result of a service-connected disability, a veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) 38 C.F.R. § 3.352(a).  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  In order to establish entitlement to an increased compensation based on the need for regular aid and attendance, a veteran must have an anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes of 5/200 or less or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b) (c).

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).
Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).  

VA must consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996). 

Permanently housebound by reason of service-connected disabilities is warranted when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351.  

The RO received the Veteran's claims for special monthly compensation based on the need for aid and attendance (SMC/AA) in November 2003 and January 2008.  The RO denied the claims in April 2004 and December 2008 respectively.  The Veteran expressed timely disagreement with the 2004 decision but did not perfect an appeal.  The Veteran did not express timely disagreement with the 2008 decision.  Therefore, both decisions were final.  

The RO received the current claim for SMC/AA on May 24, 2010.  As a claim for SMC is a claim for increased compensation for service-connected disabilities, the Board finds that the period covered by this appeal begins one year prior to the date of claim or on May 24, 2009.  

As of this date, the Veteran had the following service-connected disabilities: coronary artery disease, diabetes mellitus, bilateral peripheral neuropathy, and condyloma acuminate.  The Board refers to the sections above regarding the severity of all the Veteran's service connected disabilities and their ratings and effective dates.  The Veteran's residuals of a traumatic brain injury and right side hemiparesis are not service-connected.  The Veteran has no vision deficits.  The Veteran's lower leg neuropathy has been shown in the clinical and examination reports to be primarily sensory and does not rise to the level of a loss of use of both feet.  The Veteran has little use of his right upper and lower extremities and is wheelchair bound because of non-service-connected right side paralysis.  

The Veteran was awarded a 100 percent rating for coronary artery disease effective October 23, 2009.  At that time, the combined rating for diabetes, bilateral peripheral neuropathy, and condyloma was 50 percent.  Upon award of a 40 percent rating for diabetes, the Veteran's disabilities met the criteria for SMC based on housebound status on May 24, 2010.  

In a May 13, 2010 statement, the Veteran reported that he had been living in an assisted living home for the elderly in 2009 and 2010 but had moved to a residence with home care assistance.  

In October 2011, a VA social worker noted the Veteran's report that he lived alone in an apartment but was assisted by two homemakers and a son and daughter.  The Veteran appeared for his interview using an electric scooter, was well groomed, and had adequate appetite, energy, and interest.  The social worked noted that the Veteran had made an adequate adjustment to living alone with help in the home from his son and daughter.  

The same month, a VA physician noted a review of the claims file and similar reports by the Veteran of his living arrangements and support.  The Veteran was not bedridden but could leave the home only with assistance for medical appointments.  The Veteran reported that he could eat with mild difficulty but had marked difficulty bathing, dressing and toileting because of his right side paralysis.  He was unable to walk or perform any household chores also because of the paralysis.  The physician found that the Veteran was in need of aid and attendance because of the paralysis.  The physician also noted that the Veteran's coronary artery disease prevented the Veteran from engaging in sports, exercises, and performing household chores but that the disease did not render the Veteran unemployable.  

The Board finds that an effective date earlier than May 24, 2010 for SMC based on housebound status is not warranted because the Veteran's service-connected disabilities did not meet the statutory requirements prior to that date.  The Veteran has been severely disabled and in an assisted living environment in an institution or at home for many years because of his non-service connected right side paralysis which may not be considered in the award of SMC.  

However, the Board finds that there is sufficient evidence that the Veteran was in factual need of the aid and attendance of another person because of his coronary artery disease, diabetes, and its complications, effective on October 23, 2009 concurrent with the VA examination finding a level of disability due to heart disease warranting a 100 percent rating.  

The Veteran credibly and consistently reported that he was too disabled to work and required home care prior to this date.  However, examiners determined that the functional deficits were the result of the right sided paralysis.  Referring to the summaries of clinical examinations for heart disease and diabetes above, the Veteran's cardiovascular function was assessed as "adequate" in 2008 but objectively measured as 35 percent with METs estimated as one to two and with a diagnosis of congestive heart failure during the examination and testing in October and November 2009.  The physician noted that the disability prevented activities such as chores, sports, shopping, and recreation but did not impair daily personal activities such as bathing, dressing, and toileting and did not render the Veteran unemployable.  The Veteran has no service-connected mental or cognitive deficits.  However, resolving all doubt in favor of the Veteran, the severely decreased cardiovascular capacity evaluated in October 2009 showed that the Veteran required care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment because he was unable to perform household chores such as shopping, cooking, and cleaning.  The Veteran has been assisted by homemakers and his son and daughter in maintaining a safe household. 

Total Rating Based on Individual Unemployability

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The RO received the current claim for a TDIU on September 24, 2009.  As a claim for a TDIU is a claim for increased compensation for service-connected disabilities, the Board finds that the period covered by this appeal begins one year prior to the date of claim on September 24, 2008.  As the Veteran has been awarded a 100 percent schedular disability from October 23, 2009, the remaining issue before the Board is whether a TDIU is warranted from September 2008 to October 2009.  

In reports in February 2008 and September 2009, the Veteran noted that he completed high school and three years of college and had previous occupational experience as a truck and taxi driver but had not worked since 1976.

Referring to the summary of evidence and analysis of the ratings for service-connection for coronary artery disease, diabetes, bilateral peripheral neuropathy, and condyloma acuminate and the claims for SMC, the Board finds that a TDIU prior to October 23, 2009 was not warranted.  

The Veteran's mobility and use of his right upper extremity has been severely limited since his traumatic brain injury in 1980.  The Veteran credibly reported that he has not been able to work since that injury; however, the residuals of the injury are not service-connected.   As noted in more detail above, the Veteran's cardiovascular function, rated as 60 percent disabling, and diabetes and its complications with a combined rating of 50 percent prior to October 2009 did not preclude the Veteran from engaging in leaving the home and performing occupational functions other than heavy manual labor as indicated by examiner's assessments that the service-connected disorders interfered with exercise, sports, and household chores but no other daily activities.  Without consideration of the right side paralysis, this level of disability would not preclude administrative work such as using a computer, answering a telephone, filing, or ordering materials and supplies consistent with the Veteran's education with three years of college.  VA outpatient treatment records dated from 2007 through 2011 showed that the Veteran was in a deconditioned state because of his immobility from right side paralysis.  He denied respiratory distress or decreased heart rate and was prescribed statin medications.   In August 2008, an attending physician noted that the Veteran was "well" for acute ischemic heart changes.  Although it is reasonable that the Veteran's cardiovascular function did not severely deteriorate on a specific date, the credible and competent lay and medical evidence did not confirm a dramatic degradation until the October 2009 examination and testing.   Not until the October 2011 examination did a physician indicate that the exercising should be restricted as a means of control of diabetes.

The Board considered whether a referral for consideration of a TDIU on an extra-schedular basis from September 2008 to October 2009 under the provisions of 38 C.F.R. § 4.16 (b) is warranted.  The Board finds that referral is not warranted.  Even though the statutory criteria were not met prior to October 23, 2009, the Board finds that the Veteran was not precluded from all forms of substantially gainful employment prior to that date.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Dependents' Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the Veteran has a permanent total service-connected disability, or in other situations not applicable in this case.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  

In an October 27, 2011 rating decision, the RO granted a 100 percent disability rating for coronary artery disease and residuals of bypass grafts, effective May 24, 2010.  The RO found that entitlement for a 100 percent rating arose as a result of findings in a VA examination on October 7, 2011.  However, in a January 2013 rating decision, the RO granted an effective date of October 23, 2009 again as a result of findings in a VA examination that date.  

In this decision, the Board considered but did not grant higher ratings or earlier effective dates for the Veteran's service-connected disabilities.  

Therefore, an effective date of October 23, 2009 but not earlier for eligibility for Dependents' Educational Assistance is warranted as a matter of law.  


ORDER

Service connection for residuals of a cerebrovascular accident (CVA) including right side hemiparesis and intercranial hemorrhage including as secondary to service-connected coronary artery disease or diabetes mellitus is denied. 

A rating in excess of 60 percent for coronary artery disease with residuals of a coronary artery bypass graft prior to October 23, 2009 is denied.  

A rating in excess of 40 percent for diabetes mellitus is denied.  

A compensable rating for condyloma acuminate is denied. 

An effective date earlier than September 22, 2009 for service connection for peripheral neuropathy of the right lower extremity is denied.  

An effective date earlier than September 22, 2009 for service connection for peripheral neuropathy of the left lower extremity is denied.  

Special monthly compensation based on housebound status prior to May 24, 2010 is denied. 

Special monthly compensation based on the need for aid and attendance, effective October 23, 2009, is granted.

A total rating based on individual unemployability (TDIU) is denied.  

Entitlement to Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35 effective October 23, 2009 is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


